REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,307,276, which included original patent claims 1–21.  Applicant amended the claims on 4/14/2022.  Claims 1–21 are pending.
Applicant is reminded that because there was no intent to broaden within two years of the issuance of the patent, the claims of this patent may not be broadened in any manner via reissue.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “other errors”, specifically:
“Two inventors, William Michael Beals and John D. Hamrick, Jr., were omitted by accident and without deceptive intent on USPN 9,307,276. Additionally, the aforementioned patent contains an incorrect foreign priority claim.” (11/13/2017 declaration p. 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 (at line 2) is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to be a method step (“the receiver receiving one or more streams of encrypted content”).  This step appears to represent a method of using the apparatus rather than the structure (e.g. “the receiver being configured to receive one or more streams of encrypted content”) of the apparatus itself.  If applicant were to amend the claim to include this limitation rather than the “receiver receiving . . .” step, the rejection would be overcome.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Allowable Subject Matter
Claims 1–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  While Dureau indeed can process different messages with different priorities, there is no teaching in Dureau that addresses the independent claim limitations regarding incrementing and comparing standard priority message values vs. a threshold value and promoting a standard priority message over a high priority when the standard message value exceeds the threshold value.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                    
/M.F/Supervisory Patent Examiner, Art Unit 3992